DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature wherein the supply line is “secured to the sprayer via at least one hook-and-loop strap and at least one clamp”, as specified in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both the “receiver” in Figs. 4, 6 and 8, and what appears to be the “locking mechanism” in Figs. 6 and 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 4 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, on line 3, the introduction of “a conduit” is unclear.  Is this “conduit” not one and the same as the “conduit” introduced on line 4 of claim 1?
Regarding claim 4, the claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, the specification is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 7 and 8, the recitation, “the supply line” (one instance in claim 7 and two instances in claim 8) is somewhat unclear, since claim 1 introduces “one or more supply lines”.
	Regarding claim 9, on line 2, the recitation, “the assembly” lacks antecedent basis.  To what “assembly” is this recitation referring?
Regarding claim 10, on line 3, the introduction of “a conduit” is unclear.  Is this “conduit” not one and the same as the “conduit” introduced on line 6 of claim 9?
Regarding claim 12, the claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, the specification is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 15, 16 and 18, the recitation, “the supply line” (one instance in claim 15, two instances in claim 16, and one instance in claim 18) is somewhat unclear, since claim 9 introduces “one or more supply lines”.
Further, regarding claim 16, on lines 1-2, the introduction of “a quick disconnect coupler” is unclear.  Is this “quick disconnect coupler” not one and the same as the “quick disconnect coupler” introduced on lines 4-5 of claim 9?
Regarding claim 20, on line 1, the recitation, “the assembly” lacks antecedent basis.  To what “assembly” is this recitation referring?
Further, regarding claim 20, on line 4, the inclusion of the recitation, “the reservoir to retain a liquid” is confusing, since it seems to broaden what is recited on line 3 of the claim.
Further, regarding claim 20, on line 6, the recitation, “the supply line” is somewhat unclear, since the claim introduces “one or more supply lines” on line 5.  It should also be noted, it seems that some form of punctuation (possibly a comma) should be added after “the sprayer” on line 6 of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, as best understood (see issues discussed above under paragraph 8 of the instant Office action regarding claim 16), the claim does not further limit the subject matter of claim 9 (see lines 4-5 of claim 9).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, USPN 6,409,097, in view of Obsorne, US Patent Application Publication No. 2020/0222923.
As to claim 1, McCauley (see Fig. 7) shows an adapter system for a sprayer, the adapter system comprising: a reservoir (64) in fluid communication with a sprayer, the reservoir to retain a liquid (see column 5, line 25); one or more supply lines (62) to deliver the liquid to the sprayer, the sprayer comprising a blower (10) having a handle portion (10a) including a first side (outlet end of 10, where 12a connects thereto) to receive a conduit (12a) in fluid communication with a nozzle adapter (12b) to emit a mist therefrom (see column 5, line 26); and a power supply (inherent with the blower shown in at least Fig. 7) in communication with the blower to supply power thereto.  However, the system shown by McCauley produces mist at an outlet end of the nozzle adapter by combining liquid released from an outlet end of the one or more supply lines located proximate and external to an outlet end of the nozzle adapter, with pressurized air discharged from the blower through the outlet end of the nozzle adapter, rather than having a nozzle element with the nozzle adapter which emits mist therefrom.  Also, while it is quite possible that the blower shown by McCauley is electrically powered, McCauley is silent as to such.
Regarding the “nozzle” limitation(s), Osborne (see Figs. 1-7) shows a system having similar design, function and effect compared to that of McCauley, including the fact that the system is designed to broadcast liquid mist therefrom (see the last 4 lines of paragraph [0037]), with the mist being emitted from a nozzle (20) fittingly engaged with an outlet end (18A) of a nozzle adapter (14), which thereby produces and broadcasts a low-volume mist, which is especially advantageous for broadcasting liquid pesticides (see again, paragraph [0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a nozzle fittingly engaged with an outlet end of the nozzle adapter, as taught by Osborne, since such a nozzle arrangement allows for internal fluidic connection of the supply line to the nozzle adapter and produces an advantageous type of liquid mist.
Regarding the power supply being in “electrical communication” with the blower, Osborne also teaches the well-known equivalency of electric and gasoline-powered motors for portable blower devices (see paragraph [0034]).  Therefore, in the event that the power supply for the McCauley blower is not electric, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrically-powered blower, as taught by Osborne, for the non-descript blower shown by McCauley, since electrically-powered portable blowers were well known before the filing date of the instant application, and provide many advantages, such as not requiring gasoline which can be messy and dangerous to use.
As to claim 2, McCauley discloses that the sections of tube portion (12) are “fitted together” (see column 3, lines 31-32), and thus it is reasonable to say that the nozzle adapter is releasably engaged with the handle portion via the conduit (12a).  In the extremely unlikely event that the conduit (12a) is not releasably engaged with the handle portion (10a), the Examiner takes Official Notice that it was old and well known in the art of portable blowers, such as those shown in the applied prior art, to include one or more features which permit releasable engagement between a blower tube portion and a handle portion of the blower, so that the blower can be more easily stored when not in use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more features which permit releasable engagement, as is well known, between the blower tube portion and a handle portion of the portable blower shown by McCauley, as modified above, so that the blower can be more easily stored when not in use.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Osborne and applied to claim 2 above, and further in view of Cifarelli, International Patent Application Publication No. WO 2019/073493.
McCauley, as modified above, shows all of the recited limitations as set forth in claim 2, and further, McCauley shows the nozzle adapter (12b) comprising a first adapter end (upstream end of 12b) fittingly engaged (see again, column 3, lines 31-32) with the conduit (12a), and a second adapter end fittingly engaged with the nozzle (resulting from the “nozzle” modification discussed above with respect to claim 1).  McCauley also shows the reservoir being configured as a backpack having at least two shoulder straps (see again, Fig. 7).  However, McCauley is silent as to the actual mechanism(s) which facilitate the fitting/attaching engagement between the nozzle adapter and the conduit, whereby the nozzle adapter would include a receiver having a channel to attach to the conduit, and wherein the receiver comprises a locking mechanism to secure the receiver to the conduit.
Cifarelli (see Figs. 1 and 7-10) shows a portable blower system (usable as an atomizer; see Abstract) including a multi-part blower tube (1), with at least one tubular part thereof showing inclusion of a receiver element having a channel (at 9) and a locking mechanism (10) to reliably attach and secure the tubular part to an adjacent tubular part.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript fitting engagement between the first adapter end of the nozzle adapter and the conduit of McCauley, to include a receiver element with the nozzle adapter having a channel and a locking mechanism, as taught by Cifarelli, thereby permitting reliable attachment and securement of the nozzle adapter with the conduit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Osborne and Cifarelli and applied to claim 5 above, and further in view of Bonvicini, USPN 3,776,459.
McCauley, as modified above, shows all of the recited limitations as set forth in claim 5.  However, McCauley does not expressly disclose inclusion of a bend positioned along the length of the nozzle adapter.
It should first be noted that Applicant’s specification lacks criticality regarding whether or not this “bend” is included with the device, as paragraph [0055] of the originally filed specification states that the “nozzle adapter may include an embodiment without a bend”.  Regardless, Bonvicini (see Fig. 10) shows a sprayer adapter system including a nozzle adapter (90, 94) which attaches to the air output of a conventional blower (see Fig. 1), wherein a bend is positioned along the length of the nozzle adapter, which allows a user to easily direct the spray output from the system, as desired.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a bend positioned along the length of the nozzle adapter, as taught by Bonvicini, thereby allowing a user to easily direct the spray output from the system, as desired.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Osborne, Cifarelli and Bonvicini and applied to claim 6 above, and further in view of Holznagel, US Patent Application Publication No. 2020/0047199.
McCauley, as modified above, shows all of the recited limitations as set forth in claim 6.  However, McCauley does not expressly disclose the system further comprising an ON/OFF valve positioned in fluid communication with the one or more supply lines, and wherein the one or more supply lines include a quick disconnect coupler to attach the one or more supply lines to the nozzle adapter.
Holznagel (see Fig. 2) shows a system having similar design, function and effect compared to that of McCauley, and Holznagel shows a liquid supply line (11) which can include a quick disconnect coupler (see the last four lines of paragraph [0024]) to attach the supply line to the corresponding nozzle adapter, which facilitates ease and versatility in use.  Holznagel also shows an ON/OFF valve (13) positioned in fluid communication with the supply line, which permits full shut-off of fluid flow from the reservoir, as well as allowing for a rate of supply adjustment of the incoming fluid (see paragraph [0024]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a quick disconnect coupler and an ON/OFF valve with the one or more supply lines, as taught by Holznagel, thus facilitating ease and versatility in use, as well as permitting full shut-off of fluid flow from the reservoir, while also allowing for a rate of supply adjustment of the incoming fluid.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, in view of Holznagel and Osborne.
As to claim 9, McCauley (see Fig. 7) shows an adapter system capable of transforming an electric backpack and blower into a sprayer, the system comprising: a reservoir (64) in fluid communication with a sprayer, the reservoir to retain a liquid (see column 5, line 25); one or more supply lines (62) releasably engaged to a nozzle adapter (12b), the one or more supply lines to deliver the liquid to the sprayer, the sprayer comprising a blower (10) having a handle portion (10a) including a first side (outlet end of 10, where 12a connects thereto) to receive a conduit (12a) in fluid communication with the nozzle adapter to emit a mist therefrom (see column 5, line 26); and a power supply (inherent with the blower shown in at least Fig. 7) in communication with the blower to supply power thereto.  However, the system shown by McCauley is not expressly disclosed as including a quick disconnect coupler for providing releasable engagement between the one or more supply lines and the nozzle adapter.  Also, the system of McCauley produces mist at an outlet end of the nozzle adapter by combining liquid released from an outlet end of the one or more supply lines located proximate and external to an outlet end of the nozzle adapter, with pressurized air discharged from the blower through the outlet end of the nozzle adapter, rather than having a nozzle element having an atomizer with the nozzle adapter which emits mist therefrom.  Further, while it is quite possible that the blower shown by McCauley is electrically powered, McCauley is silent as to such.
As to the “quick disconnect coupler” limitation, Holznagel (see Fig. 2) shows a system having similar design, function and effect compared to that of McCauley, and Holznagel shows a liquid supply line (11) which can include a quick disconnect coupler (see the last four lines of paragraph [0024]) to releasably engage the supply line to the corresponding nozzle adapter, which facilitates ease and versatility in use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a quick disconnect coupler with the one or more supply lines, as taught by Holznagel, thus facilitating ease and versatility in use.
Regarding the “nozzle” and “atomizer” limitations, Osborne (see Figs. 1-7) shows a system having similar design, function and effect compared to that of McCauley, including the fact that the system is designed to broadcast liquid mist therefrom (see the last 4 lines of paragraph [0037]), with the mist being emitted from a nozzle (20) fittingly engaged with an outlet end (18A) of a nozzle adapter (14), which thereby produces and broadcasts a low-volume mist, which is especially advantageous for broadcasting liquid pesticides (see again, paragraph [0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a nozzle having an atomizer fittingly engaged with an outlet end of the nozzle adapter, as taught by Osborne, since such a nozzle arrangement allows for internal fluidic connection of the supply line to the nozzle adapter and produces an advantageous type of liquid mist.
Regarding the power supply being in “electrical communication” with the blower, Osborne also teaches the well-known equivalency of electric and gasoline-powered motors for portable blower devices (see paragraph [0034]).  Therefore, in the event that the power supply for the McCauley blower is not electric, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrically-powered blower, as taught by Osborne, for the non-descript blower shown by McCauley, since electrically-powered portable blowers were well known before the filing date of the instant application, and provide many advantages, such as not requiring gasoline which can be messy and dangerous to use.
As to claim 10, McCauley discloses that the sections of tube portion (12) are “fitted together” (see column 3, lines 31-32), and thus it is reasonable to say that the nozzle adapter is releasably engaged with the handle portion via the conduit (12a).  In the extremely unlikely event that the conduit (12a) is not releasably engaged with the handle portion (10a), the Examiner takes Official Notice that it was old and well known in the art of portable blowers, such as those shown in the applied prior art, to include one or more features which permit releasable engagement between a blower tube portion and a handle portion of the blower, so that the blower can be more easily stored when not in use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more features which permit releasable engagement, as is well known, between the blower tube portion and a handle portion of the portable blower shown by McCauley, as modified above, so that the blower can be more easily stored when not in use.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Holznagel and Osborne and applied to claim 10 above, and further in view of Cifarelli.
McCauley, as modified above, shows all of the recited limitations as set forth in claim 10, and further, McCauley shows the nozzle adapter (12b) comprising a first adapter end (upstream end of 12b) fittingly engaged (see again, column 3, lines 31-32) with the conduit (12a), and a second adapter end fittingly engaged with the nozzle (resulting from the “nozzle” modification discussed above with respect to claim 9).  McCauley also shows the reservoir being configured as a backpack having at least two shoulder straps (see again, Fig. 7).  However, McCauley is silent as to the actual mechanism(s) which facilitate the fitting/attaching engagement between the nozzle adapter and the conduit, whereby the nozzle adapter would include a receiver having a channel to attach to the conduit, and wherein the receiver comprises a locking mechanism to secure the receiver to the conduit.
Cifarelli (see Figs. 1 and 7-10) shows a portable blower system (usable as an atomizer; see Abstract) including a multi-part blower tube (1), with at least one tubular part thereof showing inclusion of a receiver element having a channel (at 9) and a locking mechanism (10) to reliably attach and secure the tubular part to an adjacent tubular part.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript fitting engagement between the first adapter end of the nozzle adapter and the conduit of McCauley, to include a receiver element with the nozzle adapter having a channel and a locking mechanism, as taught by Cifarelli, thereby permitting reliable attachment and securement of the nozzle adapter with the conduit.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Holznagel, Osborne and Cifarelli and applied to claim 13 above, and further in view of Bonvicini.
As to claim 14, McCauley, as modified above, shows all of the recited limitations as set forth in claim 13.  However, McCauley does not expressly disclose inclusion of a bend positioned along the length of the nozzle adapter.
It should again be noted that Applicant’s specification lacks criticality regarding whether or not this “bend” is included with the device, as paragraph [0055] of the originally filed specification states that the “nozzle adapter may include an embodiment without a bend”.  Regardless, Bonvicini (see Fig. 10) shows a sprayer adapter system including a nozzle adapter (90, 94) which attaches to the air output of a conventional blower (see Fig. 1), wherein a bend is positioned along the length of the nozzle adapter, which allows a user to easily direct the spray output from the system, as desired.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a bend positioned along the length of the nozzle adapter, as taught by Bonvicini, thereby allowing a user to easily direct the spray output from the system, as desired.
As to claim 15, McCauley, as modified above, shows all of the recited limitations as set forth in claim 14.  However, McCauley does not expressly disclose the system further comprising an ON/OFF valve positioned in fluid communication with the one or more supply lines.
As previously discussed, Holznagel (see Fig. 2) shows a system having similar design, function and effect compared to that of McCauley, and Holznagel shows an ON/OFF valve (13) positioned in fluid communication with the supply line, which permits full shut-off of fluid flow from the reservoir, as well as allowing for a rate of supply adjustment of the incoming fluid (see paragraph [0024]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include an ON/OFF valve with the one or more supply lines, as taught by Holznagel, thus permitting full shut-off of fluid flow from the reservoir, while also allowing for a rate of supply adjustment of the incoming fluid.
As to claim 16, since the claim does not further limit the limitations set forth in claim 9, as discussed above in paragraph 10 of the instant Office action, the claim is met by the prior art already applied above.
As to claim 17, the limitations of the claim can reasonably be interpreted in merely a functional manner, because the claim only recites that the “handle portion releasably engages with a quick-connect harness”.  In other words, the “quick-connect harness” is not actually required by the claimed “adapter system”.  Only the ability for the “handle portion” to releasably engage with a quick-connect harness is required.  Since there is nothing which would preclude one from engaging an existing quick-connect harness with the handle portion of McCauley, the claim is met by the applied prior art above.  It should also be noted that such harnesses were well known prior to the filing date of the instant application.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, as modified by Holznagel, Osborne, Cifarelli and Bonvicini, and applied to claim 17 above, and further in view of Clark, USPN 6,837,447.
McCauley, as modified above, shows all of the recited limitations as set forth in claim 17.  However, McCauley is silent as to the system further comprising a positive pressure line in fluid communication with the reservoir and the blower to provide positive pressure to the reservoir to force fluid through the supply line, as well as an air scoop positioned in the interior of the nozzle adapter to generate positive pressure therein. 
It should first be noted, while McCauley discusses that the system shown in Fig. 7 “may be gravity fed” from the reservoir (see column 5, lines 35-37), McCauley also expressly states that “pump arrangements and other means of feeding fluid to the device may be utilized” (see column 5, lines 61-64).  Clark (see Figs. 1-3) shows a system having similar design, function and effect compared to that of McCauley, and Clark teaches a means of feeding fluid to the corresponding blower including a positive pressure line (203) in fluid communication with the corresponding reservoir (107) and the corresponding blower (100) to provide positive pressure to the reservoir to force fluid through one or more supply lines (204); and Clark also shows an air scoop (205) positioned in the interior of the corresponding nozzle adapter (104) to generate positive pressure therein.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, whereby the system further includes a positive pressure line in fluid communication with the reservoir and the blower to provide positive pressure to the reservoir to force fluid through the supply line, and an air scoop positioned in the interior of the nozzle adapter to generate positive pressure therein, as taught by Clark, since McCauley expressly leaves open the possibility of using positive pressure arrangements to pressurized the liquid reservoir to force liquid into the nozzle adapter, and Clark shows such an arrangement in a similarly functioning system which would reasonably be expected to succeed, if conceptionally adapted to the McCauley system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley, in view of Holznagel and Osborne.
McCauley (see Fig. 7) shows an adapter system capable of transforming an electric backpack into a sprayer, the system comprising: a reservoir (64) to retain a liquid pesticide or a liquid disinfectant (see column 3, lines 1-5) in fluid communication with a sprayer; one or more supply lines (62) releasably engaged to a nozzle adapter (12b), the one or more supply lines to deliver the liquid to the sprayer, the supply line secured to the sprayer via at least one strap (as shown in at least Fig. 7 ad 9A, at least one strap is included, which wraps around a portion of supply line 62 and a portion of the sprayer), the sprayer comprising a blower (10) having a handle portion (10a) including a first side (outlet end of 10, where 12a connects thereto) to receive a conduit (12b) in fluid communication with the nozzle adapter to emit a mist therefrom (see column 5, line 26), wherein the nozzle adapter comprises a receiver (as disclosed in column 3, lines 31-32, the nozzle adapter 12b and the conduit 12a are “fitted together”, thus the corresponding end portion of the nozzle adapter of McCauley would broadly include a receiver, which receives and fits with the corresponding end portion of the conduit) to releasably engage with the conduit; and a power supply (inherent with the blower shown in at least Fig. 7) in communication with the blower to supply power thereto.
However, the at least one strap element shown by McCauley (as discussed above), is not expressly disclosed as being a “hook-and-loop” strap.  Also, the system shown by McCauley is not expressly disclosed as including a quick disconnect coupler for providing releasable engagement between the one or more supply lines and the nozzle adapter.  Further, the system of McCauley produces mist at an outlet end of the nozzle adapter by combining liquid released from an outlet end of the one or more supply lines located proximate and external to an outlet end of the nozzle adapter, with pressurized air discharged from the blower through the outlet end of the nozzle adapter, rather than having a nozzle element having an atomizer with the nozzle adapter which emits mist therefrom.  Moreover, with the modification of McCauley to include the nozzle element/atomizer shown by Osborne, there would necessarily be a securement of the outlet end of the supply line to element “41”, as shown at reference number “62A” in Fig. 6 of Osborne.  However, Osborne does not expressly disclose how such securement is achieved, and thus at least one clamp is not shown.  Further, while it is quite possible that the blower shown by McCauley is electrically powered, McCauley is silent as to such.
As to the “hook and loop” strap limitation, it is noted that several “strap” elements are disclosed for securement use in the McCauley system, with at least some (e.g. 32 and 42) of those straps expressly being hook and loop straps (see column 4, lines 17 and 38).  Thus, it is very likely that the at least one strap (shown, but not numbered) securing the supply line (62) of McCauley to the sprayer is also a hook and loop-type strap.  Regardless, since the McCauley disclosure teaches similar strap-type securing features using hook and loop straps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hook and loop strap, as taught by McCauley, for the non-descript strap securing the supply line to the sprayer shown by McCauley, since such would be a simple solution for reliably securing the supply line to the sprayer.
As to the “quick disconnect coupler” limitation, Holznagel (see Fig. 2) shows a system having similar design, function and effect compared to that of McCauley, and Holznagel shows a liquid supply line (11) which can include a quick disconnect coupler (see the last four lines of paragraph [0024]) to releasably engage the supply line to the corresponding nozzle adapter, which facilitates ease and versatility in use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a quick disconnect coupler with the one or more supply lines, as taught by Holznagel, thus facilitating ease and versatility in use.
Regarding the “nozzle” and “atomizer” limitations, Osborne (see Figs. 1-7) shows a system having similar design, function and effect compared to that of McCauley, including the fact that the system is designed to broadcast liquid mist therefrom (see the last 4 lines of paragraph [0037]), with the mist being emitted from a nozzle (20) fittingly engaged with an outlet end (18A) of a nozzle adapter (14), which thereby produces and broadcasts a low-volume mist, which is especially advantageous for broadcasting liquid pesticides (see again, paragraph [0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCauley, to include a nozzle having an atomizer fittingly engaged with an outlet end of the nozzle adapter, as taught by Osborne, since such a nozzle arrangement allows for internal fluidic connection of the supply line to the nozzle adapter and produces an advantageous type of liquid mist.
As to the at least one clamp limitation, as discussed above regarding the modification of McCauley to include the nozzle element/atomizer shown by Osborne, a securement of the outlet end of the supply line to element “41” of Osborne would be required (as shown at reference number “62A” in Fig. 6 of Osborne).  Holznagel (see Figs. 3 and 5) teaches a common and well-known means for reliably connecting a terminal end of a liquid supply line to another element using at least one common hose clamp (no reference number, but shown proximate the end of supply line 11).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one clamp, as taught by Holznagel, for securing the terminal end of the supply line of McCauley to the nozzle of McCauley (as modified above by Osborne) thus reliably connecting and securing the supply line thereto.
Regarding the power supply being in “electrical communication” with the blower, Osborne also teaches the well-known equivalency of electric and gasoline-powered motors for portable blower devices (see paragraph [0034]).  Therefore, in the event that the power supply for the McCauley blower is not electric, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrically-powered blower, as taught by Osborne, for the non-descript blower shown by McCauley, since electrically-powered portable blowers were well known before the filing date of the instant application, and provide many advantages, such as not requiring gasoline which can be messy and dangerous to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752